per curiam:
El 21 de febrero de 1997 la Directora de la Oficina de Inspección de Notarías (en adelante la Direc-tora) le envió al abogado-notario José A. Casiano Silva una copia del informe sometido por el Inspector de Protocolos, Ledo. Gerónimo Lluberas Kells, de 18 de febrero. En dicho informe se le señalaba que una inspección de su obra notarial reflejaba varias deficiencias. Entre éstas, la falta de cancelación de los sellos siguientes:
Sellos de Rentas Internas - $4,190
Sellos Notariales de $1.00 - 20
Sellos de Asistencia Legal de $2.00 - $2,500
Total - $6,760
Se le indicó, además, que dentro de los Protocolos exis-tía una serie de actas de corrección y que ninguna tenía contrarreferencia, según lo requiere el Art. 29 de la Ley Núm. 75 de 2 de julio de 1987, según enmendada, conocida como la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2047.
El 6 de agosto la Directora nos sometió un informe sobre el estado de la notaría del licenciado Casiano Silva. De tal informe se desprende que éste desatendió todos los reque-rimientos de la Oficina de Inspección de Notarías (en ade-lante la Oficina) e incumplió con su deber de corregir dili-gentemente las deficiencias señaladas o contestar para exponer discrepancias. Véase In re Jusino López, 145 D.P.R. 52 (1998). Además, indicó que las deficiencias en sellos señaladas en el Informe del Inspector de Protocolos Lluberas Kells aún subsistían: debía un total de seis mil setecientos sesenta dólares ($6,760) en sellos. Estas defi-ciencias cubren los Protocolos de 1991, 1992, 1993, 1994 y 1995.
*345El 12 de septiembre le concedimos al licenciado Casiano Silva un término para que corrigiera las deficiencias seña-ladas por la Directora y mostrara causa por la cual no se le debía imponer una sanción disciplinaria por las faltas se-ñaladas y por no haber atendido con diligencia los requeri-mientos de la Directora para su pronta corrección.
El 29 de octubre la Directora nos sometió un Informe de Seguimiento, en el cual nos indicó que el licenciado Ca-siano Silva aún no se había comunicado con su Oficina; es decir, aún no había corregido las deficiencias señaladas ni mostrado causa según le habíamos requerido. Un día más tarde compareció el licenciado Casiano Silva y alegó que las deficiencias en los Protocolos de 1991, 1992, 1993, 1994 y 1995 habían sido corregidas, con excepción de dos (2) escrituras de 1992 (las Escrituras Núms. 4 y 10). Respecto a estas dos (2) últimas expresó que entendía que no apli-caba el “arancel por tratarse de transacciones en [las] cual[es] una entidad/agencia del gobierno comparece como parte vendedora y [por lo tanto], aplica la regla o norma de exención de pago de arancel”. Señaló, además, que el Pro-tocolo de 1996 estaba disponible para su inspección y que las actas señaladas tenían las correspondientes contrarreferencias. Por último, añadió que necesitaba más tiempo —hasta el 1ro de diciembre de 1997— para corregir las deficiencias señaladas al Registro de Declaraciones Juradas. Indicó que en esa misma fecha haría una expre-sión en el asunto mostrando causa.
Así las cosas, el 21 de noviembre le concedimos a la Directora un término para que se expresara sobre la mo-ción presentada por el licenciado Casiano Silva. La Direc-tora compareció e informó que el licenciado Casiano Silva fue debidamente citado para una reinspección el 21 de enero de 1998. Días antes de la reinspección acordada, el licenciado Casiano Silva le indicó a ésta que no podía reci-*346bir al Inspector de Protocolos. La Directora le informó, a su vez, que “con razonable anticipación había sido notificado de la fecha de reinspección lo cual también había sido ob-jeto de informe [al] ... Tribunal [Supremo] y que satisfacer la cantidad adeudada y proceder a la cancelación corres-pondiente en sus protocolos no confligía con su viaje ya que el Inspector podía reinspeccionar si se le facilitaba la visita a través de su agente o secretaria”. El licenciado Casiano Silva se comprometió a estar en su oficina para que se pudiese llevar a cabo la reinspección. No obstante, no faci-litó la visita del Inspector de Protocolos y no se pudo hacer la reinspección.
El licenciado Casiano Silva no ha dado cumplimiento a nuestra Resolución de 12 de septiembre de 1997. No ha mostrado causa por la cual no deba ser disciplinado ni nos ha demostrado que corrigió las deficiencias en su Registro de Testimonios. Su falta de cooperación ha impedido que la Oficina de Inspección de Notarías realice una reinspección para comprobar que los sellos por seis mil setecientos se-senta dólares ($6,760) fueron adheridos y cancelados.
1 — 1
A pesar de este Tribunal haberse expresado reiterada-mente con claridad sobre el deber que tiene todo notario de adherir los Sellos de Rentas Internas, notariales y Asisten-cia Legal al momento de llevar a cabo el acto notarial co-rrespondiente, y de las serias consecuencias que el incum-plimiento con dicho deber podría acarrear, encontramos que el mensaje aún no ha calado en todos los miembros de la profesión notarial. Nuestras expresiones sobre este particular han sido precisas, claras y contundentes.
Este Tribunal, una y otra vez, ha enfatizado la obligación de los notarios en Puerto Rico de cancelar los sellos notariales y de rentas internas inmediatamente que se lleva a cabo por ellos el acto notarial correspondiente. In *347re Quidgley Viera, 119 D.P.R. 72, 73 (1987). Hemos expre-sado que la omisión de esta obligación expone al notario a graves sanciones disciplinarias, incluso la separación del ejercicio de la abogacía. In re Feliciano, 115 D.P.R. 172, 181 (1984). La no cancelación de los Sellos de Rentas Internas, inmediatamente después de otorgarse urna escritura, no sólo constituye una violación a la Ley Notarial de Puerto Rico, sino que podría incluso resultar en la configuración de un delito de apropiación ilegal. In re Merino Quiñones, 115 D.P.R. 812, 813 (1984). Así, pues, hemos resuelto “que el dejar un notario de fijar y cancelar los sellos de rentas internas en las escrituras públicas que otorga constituye causa suficiente para separarle del ejercicio de la profesión de abogado-notario”. In re Ramos, 77 D.P.R. 107, 109 (1954). Véase, además, In re Currás, 81 D.P.R. 645 (1960).
Finalmente, cabe señalar que “[e]s innecesario repetir, por ser bien conocidos de la profesión, los preceptos de la Ley [Notarial de Puerto Rico] que requieren la cancelación de estampillas notariales y sobre derechos arancelarios en los instrumentos públicos que los notarios autoricen”. In re Platón, 113 D.P.R. 273, 274 (1982). Se intenta proteger que se defraude al erario cuando el notario obstinadamente no adhiere los sellos que dispone la ley. Id.
Estamos de acuerdo con la Directora en que una vez el notario ha sido debidamente citado, inspeccionado y notificado por la Oficina de las deficiencias arancelarias, no proceder a cancelar dichos sellos constituye un abierto incumplimiento con el deber estricto y continuado de adherir oportunamente el arancel dispuesto por ley. Véase la See. 2 de la Ley Núm. 101 de 12 de mayo de 1943, según enmendada, 4 L.P.R.A. sec. 851, en armonía con la Ley Notarial de Puerto Rico. También estamos de acuerdo con la Directora en que los notarios deben cumplir cabalmente con la norma claramente establecida por este Tribunal de que los Sellos de Rentas Internas, notariales y de Asistencia Legal deben adherirse y cancelarse al momento *348de autorizar el documento. En el futuro tomaremos en con-sideración como un agravante al imponer la sanción al no-tario por deficiencias de esta naturaleza, su falta de dili-gencia comprobada por el hecho de que fue necesaria una reinspección para verificar el cumplimiento.
Sobre este particular, la Directora señala elocuente-mente en su informe lo siguiente:
Muy respetuosamente planteamos además que, asuntos como el que nos ocupa, permiten sentar una normativa inequí-voca respecto al significado de la obligación del notario de can-celar los sellos notariales y de rentas internas inmediatamente que se lleva a cabo por ellos el acto notarial correspondiente, frente a la función fiscalizadora del Inspector de Protocolos.
Ciertamente, constituye a nuestro entender una circunstan-cia altamente indeseable, al margen de la ética notarial, el he-cho de que un notario, a pesar de haber sido debidamente no-tificado de la inspección a efectuarse en sus protocolos y registros de testimonios, no haya a ese momento cancelado aún los correspondientes derechos arancelarios en gran parte de su obra notarial sin razones justificadas. Sobre todo cuando en la mayoría de los casos la inspección comprende protocolos de ins-trumentos públicos autorizados años atrás. Tal proceder, ade-más de constituir un abierto desafío a las normas pautadas por este Honorable Tribunal, contribuye a que se dilate, entorpezca y encarezca innecesariamente el proceso de inspección. En la gran mayoría de las ocasiones, el señalamiento repetido por dejar de adherir y cancelar sellos de rentas internas implica inexorablemente un proceso de reinspección que económica-mente sufraga el Estado.
Mina también el buen sentir de lo que profesionalmente exige la mejor práctica notarial. Hay que tener presente que, en nuestro sistema jurídico notarial, la expedición de copias certi-ficadas expresando que se han cancelado los correspondientes derechos arancelarios, ocurre la gran mayoría de las veces prácticamente en forma simultánea a la autorización del docu-mento o instrumento público. Posponer innecesariamente la cancelación de los aranceles notariales en los originales y dar fe por otra parte de que se ha cumplido con este deber notarial, representa una burla al principio de la dación de fe notarial.
Por otra parte, la función del Inspector de Protocolos es una de vigilancia y supervisión de que se ha dado cumplimiento a la función notarial. In re Colón, 92 J.T.S. 98. Representa la acción de inspeccionar y evaluar el protocolo del notario en provecho del interés privado y público. Como tal, en lo que respecta al *349deber de cancelar los aranceles y estampillas notariales, le co-rresponde detectar las diferencias o errores de cómputo come-tidos de buena fe, que hayan podido ocurrir; al notario le corres-ponde haber cumplido con el deber de cancelarlos al momento de la autorización. No puede ni debe esperar a que se le inspec-cionen los protocolos para entonces proceder a adherir y cance-lar los referidos sellos. En tal caso, se trata no de deficiencias en la cancelación, sino de una ausencia total de sellos en los instrumentos autorizados. Ello provoca, frente al Inspector, una circunstancia que representa una tácita aceptación de in-cumplimiento con ese deber. In re Feliciano, 115 D.P.R. 172 [1984],
De ordinario, y a pesar de la seriedad de la violación que discutimos, se ha considerado permisible que hasta el mismo momento de la determinación de deficiencias por el Inspector, los. sellos de rentas internas puedan ser adheridos en los ins-trumentos públicos que forman parte del protocolo. Sarah Torres Peralta, Derecho Notarial de Puerto Rico, Secc. 1310 [sic]. Comenta esta autora que este tipo de situación ha sido tolerada hasta el presente, a todos los niveles incluyendo los Inspectores y la Oficina de Inspección de Notarías. Lo cierto es que como regla general, reinspeccionada la obra por razón de haber sido objeto de este señalamiento y cumplido el deber, -aunque en etapa posterior al otorgamiento,- se da por aprobada ésta sin ulteriores consecuencias. Ello a pesar de que el cumplir al mo-mento de la inspección o reinspección o en cualquier etapa posterior al del otorgamiento no exime de la sanción disciplinaria. In Re Colón, JTS 98 [sic].
Constituye el sentir de los Inspectores de Protocolos y de esta Oficina que resulta injusto que notarios que crasa y abierta-mente violan este deber hasta el momento de la inspección no resulten sancionados por el cumplimiento tardío y solo porque interviene el Inspector. Es injusto también para aquellos que cumplen con la Ley dentro de los parámetros dictados por esta alta Honorable Superioridad. Nos preocupa, además, en térmi-nos de imagen y valores ético-morales, que el Inspector, a pesar del conocimiento de las exigencias de nuestra Ley y la jurispru-dencia, se convierta, en cierto modo, en cómplice de esta violación.
Frente a esta discordancia entre la realidad jurídica y la práctica, consideramos que deben realizarse los ajustes necesa-rios para incentivar más cabalmente el cumplimiento de la nor-mativa establecida por este Honorable Tribunal de proceder in-mediatamente a la cancelación de los derechos arancelarios. De tener que recurrirse a la reinspección, en tales casos debe muí-*350tarse al notario para recuperar los gastos adicionales y aperci-bírsele contra ulteriores inobservancias. (Escolio omitido y én-fasis en el original.)
En este caso el licenciado Casiano Silva no sólo ha hecho caso omiso a los requerimientos de la Oficina, sino que además no ha dado cumplimiento a lo que le ordenáramos. A pesar de lo alegado, éste no ha corregido las deficiencias señaladas, aún debe seis mil setecientos sesenta dólares ($6,760) en sellos y no ha mostrado causa por la cual no deba ser disciplinado. Reiteradamente he-mos recalcado la importancia que tiene el que tanto los abogados como los notarios cumplan con las órdenes de este Tribunal. El incumplimiento podría acarrear la suspensión indefinida de la profesión jurídica. In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Candelario López, 141 D.P.R. 842 (1996).
II
Tomando en consideración todo lo antes expuesto, se de-creta la suspensión indefinida del ejercicio de la abogacía del Ledo. José Antonio Casiano Silva. Se ordena al Algua-cil de este Tribunal que proceda a incautar la obra notarial del Ledo. José Antonio Casiano Silva. Esta opinión “per curiam” y sentencia deberá ser notificada personalmente al Ledo. José Antonio Casiano Silva por la Oficina del Algua-cil de este Tribunal.

Se dictará sentencia de conformidad.